Amended and Restated
Chico’s FAS, Inc.
2002 Omnibus Stock and Incentive Plan
(Effective June 26, 2008)
      
      
      
      
      
As Approved By the Company’s Stockholders on June 26, 2008

 



--------------------------------------------------------------------------------



 



Amended and Restated
Chico’s FAS, Inc.
2002 Omnibus Stock and Incentive Plan
Table of Contents

         
ARTICLE 1 Establishment; Purpose; Awards
    1  
1.1 Establishment; Purpose
    1  
1.2 Types of Awards Under Plan
    1  
 
       
ARTICLE 2 Definitions
    1  
 
       
ARTICLE 3 Eligible Persons
    5  
3.1 Eligibility
    5  
3.2 Selection of Participants
    5  
3.3 General Effect of Award
    5  
 
       
ARTICLE 4 Shares Subject to the Plan and Maximum Awards
    6  
4.1 Sources of Shares Available for Grants and Limits on Shares Subject to the
Plan
    6  
4.2 Maximum Awards
    7  
4.3 Adjustments to Limitations
    8  
 
       
ARTICLE 5 Administration
    8  
5.1 General
    8  
5.2 Power and Authority
    8  
5.3 Other Factors; Determinations Final
    10  
5.4 Quorum; Actions
    10  
5.5 Delegation
    10  
5.6 No Liability; Indemnification
    10  
 
       
ARTICLE 6 Stock Options and Stock Appreciation Rights
    11  
6.1 General Method of Grant
    11  
6.2 Number of Shares
    11  
6.3 Option or SAR Price
    11  
6.4 Date of Grant
    12  
6.5 Method of Payment
    12  
6.6 Option or SAR Exercise Period
    13  
6.7 Certain Interpretations
    13  
6.8 Exercise and Vesting of Options and SARs
    14  
6.9 Multiple Grants in Single Agreement
    15  
6.10 Minimum Exercise
    15  
6.11 Other Provisions
    15  
6.12 Special Provisions for Incentive Stock Options
    15  
 
       
ARTICLE 7 Performance Awards, Restricted Stock and Restricted Stock Units
    16  
7.1 Awards of Performance Awards, Restricted Stock or Restricted Stock Units;
Restriction Period
    16  
7.2 Restricted Stock
    17  
7.3 Restricted Stock Units
    17  

 



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

         
7.4 Performance Awards
    18  
7.5 Performance Based Compensation
    18  
 
       
ARTICLE 8 Miscellaneous
    19  
8.1 Adjustment of Number of Shares, Etc.
    19  
8.2 Transferability
    20  
8.3 Change in Control
    20  
8.4 Beneficiary Designation
    20  
8.5 Tax Withholding
    20  
8.6 Gender and Number
    21  
8.7 Choice of Law
    21  
8.8 No Stockholder Rights
    21  
8.9 Amendments; Exchanges, Termination or Suspension
    22  
8.10 Listing and Registration of Common Stock
    23  
8.11 Compliance with Applicable Laws
    23  
8.12 Stock Certificates; Book Entry
    23  
8.13 No Implied Rights to Employees
    24  
8.14 Necessity for Delay
    24  
8.15 Use of Proceeds
    24  
8.16 No Obligation to Exercise
    24  
8.17 Assignment by Company; Third Party Beneficiaries
    24  
8.18 Effective Date
    25  
8.19 Term of the Plan
    25  
8.20 409A Compliance
    25  

 



--------------------------------------------------------------------------------



 



Amended and Restated
Chico’s FAS, Inc.
2002 Omnibus Stock and Incentive Plan
(Effective June 26, 2008)
ARTICLE 1
ESTABLISHMENT; PURPOSE; AWARDS
     1.1 Establishment; Purpose. Chico’s FAS, Inc. (the “Company”) hereby amends
and restates the Company’s 2002 Omnibus Stock and Incentive Plan, as approved on
June 26, 2008 (the “Plan”). The purpose of the Plan is to (i) attract and retain
Participants as long-term employees or directors; (ii) motivate Participants, by
means of appropriate incentives, to achieve long-range goals; (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further identify Participants’ interests with those
of the Company’s other stockholders through compensation based on the Company’s
common stock; and, as a result of the foregoing, promote the long-term financial
interest of the Company and its stockholders.
     1.2 Types of Awards Under Plan. Under the Plan, the Company may grant
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock, Stock
Appreciation Rights, Performance Awards, and Restricted Stock Units.
ARTICLE 2
DEFINITIONS
     The following words and terms as used herein shall have that meaning set
forth in this Article 2, unless a different meaning is clearly required by the
context. Whenever appropriate, words used in the singular shall be deemed to
include the plural and vice versa, and the masculine gender shall be deemed to
include the feminine gender.
     2.1 “Award(s)” shall mean any award or benefit granted or awarded under the
Plan, including, without limitation, Options, Restricted Stock, Stock
Appreciation Rights, Performance Awards, and Restricted Stock Units.
     2.2 “Award Agreement(s)” shall mean any document, agreement or certificate
deemed by the Committee as necessary or advisable to be entered into with or
delivered to a Participant in connection with or as a condition precedent to the
valid completion of the grant of an Award under the Plan. Award Agreements
include Stock Option Agreements, Stock Appreciation Right Agreements,
Performance Award Agreements, and Restriction Agreements.

1



--------------------------------------------------------------------------------



 



     2.3 “Board” or “Board of Directors” shall mean the Board of Directors of
the Company.
     2.4 “Change in Control” shall mean:

  (a)   a change in control of the Company of a nature that is required,
pursuant to the Exchange Act to be reported in response to Item 1(a) of a
Current Report on Form 8-K or Item 6(e) of Schedule 14A, in each case, as such
requirements are in effect on January 1, 2008;     (b)   the adoption by the
Company of a plan of dissolution or liquidation;     (c)   the closing of a sale
of all or substantially all of the assets of the Company;     (d)   the closing
of a merger, reorganization or similar transaction (a “Transaction”) involving
the Company in which the Company is not the surviving corporation or, if the
Company is the surviving corporation, immediately following the closing of the
Transaction, persons who were stockholders of the Company immediately prior to
the Transaction own less than 65% of the combined voting power of the surviving
corporation’s voting securities; or     (e)   the acquisition of “Beneficial
Ownership” (as defined in Rule 13d-3 under the Exchange Act as in effect on
January 1, 2008) of the Company’s securities comprising 35% or more of the
combined voting power of the Company’s outstanding securities by any “person”
(as that term is used in Sections 13(d) and 14(d)(2) of the Exchange Act and the
rules and regulations promulgated thereunder, but not including any trustee or
fiduciary acting in that capacity for an employee benefit plan sponsored by the
Company) and such person’s “affiliates” and “associates” (as those terms are
defined under the Exchange Act).

     Notwithstanding any provision above to the contrary, no Change in Control
shall be deemed to have occurred with respect to any particular Participant by
virtue of a transaction, or series of transactions, that results in the
Participant, or a group of persons including the Participant, acquiring the
Beneficial Ownership of more than 35% of the combined voting power of the
Company’s outstanding securities.
     2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder. Reference to a
specific section of the Code shall include a reference to any successor or
replacement provision.
     2.6 “Committee” shall mean the Compensation and Benefits Committee of the
Board of Directors, as defined in Article 5.

2



--------------------------------------------------------------------------------



 



     2.7 “Common Stock” shall mean the common stock, par value $.01 per share of
the Company.
     2.8 “Company” shall mean Chico’s FAS, Inc. and its successors.
     2.9 “Employee” shall mean any employee of the Company or of a Subsidiary.
Directors who are employed by the Company or by a Subsidiary shall be considered
Employees under the Plan.
     2.10 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute.
     2.11 “Fair Market Value” of a share of Common Stock means, as of any date,
the value of a share of the Common Stock determined as follows:

  (a)   if the Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;     (b)   if the Common Stock is publicly
traded but is not listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or     (c)   if none of the foregoing is applicable,
by the Committee in good faith.

     2.12 “Incentive Stock Option” or “ISO” shall mean an Option that is
intended to qualify as an “incentive stock option” under Section 422 of the
Code.
     2.13 “Insider” shall mean an individual who is, on the relevant date,
subject to the reporting requirements of Section 16(a) of the Exchange Act.
     2.14 “Non-Employee Director” shall mean (a) a member of the Board of
Directors who is not an Employee or (b) a member of the board of directors (or
comparable governing body) of a Subsidiary who is not an Employee.
     2.15 “Non-Qualified Stock Option” or “NSO” shall mean an Option that is not
intended to qualify as an “incentive stock option” under Section 422 of the
Code.
     2.16 “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option granted in accordance with the provisions of Article 6.
     2.17 “Option or SAR Period” is defined in Section 6.6.

3



--------------------------------------------------------------------------------



 



     2.18 “Participant” shall mean any Employee or any Non-Employee Director to
whom an Award is granted under the Plan or who holds an outstanding Award.
     2.19 “Performance Award ” shall mean a right to receive, in cash or Common
Stock (as determined by the Committee in accordance with the provisions of
Article 7), an award which is contingent on the achievement of one or more
performance goals.
     2.20 “Performance Award Agreement” is defined in Section 7.4.
     2.21 “Performance-Based Exception” shall mean the performance-based
exception from the tax deductibility limitation imposed by Section 162(m) of the
Code, as set forth in Section 162(m)(4)(C) of the Code.
     2.22 “Plan” shall mean the Amended and Restated Chico’s FAS, Inc. 2002
Omnibus Stock and Incentive Plan, as set forth herein and as further amended
from time to time.
     2.23 “Plan Administrator” shall mean the Company’s Vice President — Human
Resources, or such other person designated by the Committee to act as Plan
Administrator.
     2.24 “Restricted Stock” shall mean shares of Common Stock subject to the
provisions of Article 7 and granted in an Award in accordance with the
provisions of Article 7.
     2.25 “Restricted Stock Units” shall mean the right to receive shares of
Common Stock or the cash equivalent thereof subject to the provisions of
Article 7 granted as an Award in accordance with the provisions of Article 7.
     2.26 “Restriction Agreement” is defined in Section 7.2.
     2.27 “Restriction Period” is defined in Section 7.1.
     2.28 “Securities Exchange Act of 1934” shall mean the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder,
or any successor or replacement statute or regulation of similar import.
     2.29 “Stock Appreciation Right ” or “SAR” shall mean a right to receive
upon exercise of the SAR, in cash or Common Stock (as determined in accordance
with the provisions of Article 6), value equal to (or otherwise based on) the
excess of (a) the Fair Market Value of a specified number of shares of Common
Stock at the time of exercise, over (b) the SAR Price established by the
Committee.
     2.30 “Stock Appreciation Right Agreement” is defined in Section 6.1.

4



--------------------------------------------------------------------------------



 



     2.31 “Stock Option Agreement” is defined in Section 6.1.
     2.32 “Subsidiary” shall mean any corporation that at the time qualifies as
a subsidiary of the Company under the definition of “subsidiary corporation”
contained in Section 424(f) of the Code.
     2.33 “Substitute Awards” shall mean Awards granted or shares of Common
Stock issued by the Company upon assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, in each case by a company acquired by the Company or any subsidiary or
with which the Company or any Subsidiary combines.
ARTICLE 3
ELIGIBLE PERSONS
     3.1 Eligibility. All Employees and Non-Employee Directors are eligible to
participate in the Plan. The Company may grant an Award to any Employee who is
in the employ of the Company or any Subsidiary on the date of a grant of such
Award. The Company may grant an Award (other than an Incentive Stock Option) to
any person who is a Non-Employee Director on the date of a grant of such Award.
     3.2 Selection of Participants.

  (a)   Subject to the provisions of the Plan, the Committee may, from time to
time, select from all Employees those to whom Awards shall be granted and shall
determine the nature and size of each Award.     (b)   The Board of Directors
shall determine the discretionary Awards to be granted to the Non-Employee
Directors in accordance with the Company’s compensation program for Non-Employee
Directors, as such program may be determined from time to time.

     3.3 General Effect of Award. Each Participant to whom the Committee or the
Board of Directors has granted an Award shall be bound by the terms of the Plan
and the Award Agreement applicable to him or her.

5



--------------------------------------------------------------------------------



 



ARTICLE 4
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
     4.1 Sources of Shares Available for Grants and Limits on Shares Subject to
the Plan. The Common Stock for which Awards are granted under the Plan shall be
subject to the following conditions and limitations:

  (a)   The shares of Common Stock with respect to which Awards are made under
the Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions for use under the Plan.
    (b)   The maximum aggregate number of shares of Common Stock that may be
delivered to Participants and their beneficiaries under the Plan shall be equal
to the sum of: (i) ten million (10,000,000) shares of Common Stock, plus
(a) that number of shares remaining available for future awards under this Plan
immediately prior to the Effective Date and (b) that number of shares
represented by awards granted under the Plan prior to the Effective Date which
remain outstanding as of the Effective Date; (ii) any shares of Common Stock
available for future awards under any prior option plan of the Company (the
“Prior Plans”) as of the Effective Date (including without limitation the 1992
Stock Option Plan, the 1993 Stock Option Plan, and the Non-Employee Directors’
Stock Option Plan); and (iii) any shares of Common Stock that are represented by
awards granted under any Prior Plans which are forfeited, expire or are canceled
without delivery of shares of Common Stock.     (c)   To the extent provided by
the Committee (or by the Board with respect to any Awards granted to
Non-Employee Directors), any Award may be settled in cash rather than Common
Stock. To the extent any shares of Common Stock covered by an Award are not
delivered to a Participant or beneficiary because the Award is forfeited or
canceled, or the shares of Common Stock are not delivered because the Award is
settled in cash or used to satisfy the applicable tax withholding obligation,
such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Common Stock available for delivery
under the Plan.     (d)   If the exercise price of any Option granted under the
Plan or any Prior Plan is satisfied by tendering shares of Common Stock to the
Company (by either actual delivery or by attestation), only the number of shares
of Common Stock issued net of the shares of Common Stock tendered shall be
deemed delivered for purposes of determining the maximum number of shares of
Common Stock available for delivery under the Plan. Only the net shares, if any,
issued in payment upon the exercise of a Stock Appreciation Right shall be
deemed delivered for purposes of determining the maximum number of shares of
Common Stock available for delivery under the Plan.

6



--------------------------------------------------------------------------------



 



  (e)   Substitute Awards shall not reduce the shares of Common Stock authorized
for grant under the Plan or authorized for grant to a Participant in any
calendar year. Additionally, in the event that a company acquired by the Company
or any Subsidiary or with which the Company or any Subsidiary combines has
shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares of Common Stock authorized for grant
under the Plan; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

     4.2 Maximum Awards. Subject to Section 4.3, the following additional
limitations on the maximum numbers of shares of Common Stock in the case of
certain Awards are imposed under the Plan:

  (a)   The maximum number of shares of Common Stock that may be covered by
Awards of Stock Options or Stock Appreciation Rights granted to any one
individual shall be two hundred fifty thousand (250,000) shares (effective
February 4, 2005, one million (1,000,000) shares as a result of the most recent
two-for-one stock split) during any one calendar-year period.     (b)   For
Performance Awards denominated in shares of Common Stock, Restricted Stock and
Restricted Stock Units that are intended to be “performance-based compensation”
(as that term is used for purposes of Section 162(m) of the Code), no more than
one hundred thousand (100,000) shares (effective February 4, 2005, four hundred
thousand (400,000) shares as a result of the most recent two-for-one stock
split) of Common Stock may be subject to such Awards granted to any one
individual during any one-calendar-year period. If, after shares have been
earned, the delivery is deferred, any additional shares attributable to
dividends during the deferral period shall be disregarded.     (c)   With
respect to Performance Awards denominated in cash that are intended to be
“performance-based compensation” (as that term is used for purposes of Section
162(m) of the Code), the maximum dollar value payable to any one individual
during any one-calendar-year period is $5 million.

7



--------------------------------------------------------------------------------



 



     4.3 Adjustments to Limitations. The number of shares and the limitations on
the number of shares set forth in each of the foregoing provisions of this
Article 4 shall be subject to adjustment as provided in Section 8.1.
ARTICLE 5
ADMINISTRATION
     5.1 General. Except as otherwise determined by the Board of Directors in
its discretion or as otherwise expressly provided for in this Article 5, the
Plan shall be administered by the Committee, or if no Committee is appointed and
serving as provided herein, by the full Board of Directors. The Committee shall
consist of not less than two (2) nor more than five (5) persons, each of whom
shall be a member of the Board and a “disinterested person” (as such term is
defined in Rule 16b-3 under the Securities Exchange Act of 1934) and who also
qualify both as outside directors within the meaning of Section 162(m) of the
Code and the related regulations and as “independent” as set forth under the
applicable stock exchange requirements. The Board of Directors may from time to
time remove members from, or add members to, the Committee. Vacancies on the
Committee, howsoever caused, shall be filled by the Board of Directors.
     5.2 Power and Authority. Subject to the express provisions of the Plan, the
Committee shall have complete authority, in its discretion:

  (a)   to interpret the Plan and the Awards granted hereunder, and to
prescribe, amend and rescind rules and regulations relating to the Plan and the
Awards granted hereunder;     (b)   to determine the terms and provisions of
Awards granted hereunder and to make such determinations as to the Participants
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards, and the Award Agreements evidencing the same, which
need not be uniform and which the Committee may make selectively among
Participants who receive, or who are to receive, Awards under the Plan, whether
or not the Participants are similarly situated;     (c)   to determine to whom
Options and Stock Appreciation Rights shall be granted, the times and the prices
at which Options and Stock Appreciation Rights are granted, the Option and Stock
Appreciation Right periods, the number of shares of Common Stock to be subject
to each Option and Stock Appreciation Right, whether each Option shall be an
Incentive Stock Option or a Non-Qualified Stock Option, and to determine the
terms and provisions of each Option and Stock Appreciation Right (which need not
be identical);

8



--------------------------------------------------------------------------------



 



  (d)   to determine to whom Performance Awards shall be granted, the number of
shares related to each, the terms and provisions (which need not be identical)
of Performance Awards and whether the Participant has met the goals associated
with each;     (e)   to determine to whom Restricted Stock and Restricted Stock
Units shall be granted, the Restriction Period, the number of shares of
Restricted Stock, the terms and provisions (which need not be identical) of
awards of Restricted Stock and Restricted Stock Units and whether the
Participant has met the goals on or before the close of the Restriction Period;
    (f)   to impose such limitations with respect to Awards and shares issued
pursuant to Awards, including without limitation, any relating to the
application of federal or state securities laws, as the Committee may deem
necessary or desirable;     (g)   to condition the granting of any Award upon a
Participant’s entering into a confidentiality, noncompetition, nonsolicitation,
nonacceptance, and/or “lock-up” agreement, including without limitation, a
confidentiality, noncompetition, nonsolicitation, nonacceptance, and/or
“lock-up” agreement included as part of the Award Agreement;     (h)   to
determine the dates of employment or service of any Participant, and the reasons
for termination of any Participant;     (i)   to determine whether any leave of
absence constitutes a termination of employment or service for purposes of the
Plan and Awards made pursuant to the Plan and the impact, if any, of such leave
of absence on awards theretofore made under the Plan;     (j)   to determine
when a person’s change of status with respect to the Company constitutes a
termination of such person’s employment or service for purposes of the Plan and
Awards made pursuant to the Plan;     (k)   to make such determinations as it
deems equitable with respect to the impact, if any, of leaves of absence from
the Company upon Awards hereunder;     (l)   to grant dividend equivalents upon
Awards (other than Restricted Stock for which Participants are entitled to
receive dividends and other distributions paid with respect to shares of Common
Stock so held), provided such grants shall only be made upon such terms and
conditions as will satisfy the requirements under Section 409A of the Code and
provided further, that any such dividend equivalents shall be subject to the
terms and conditions imposed by the Committee;

9



--------------------------------------------------------------------------------



 



  (m)   to amend the terms and conditions of any Award Agreement after the grant
of the Award to which such Award Agreement relates, subject to the terms and
conditions of the Plan, in a manner that is not adverse to the rights of the
Participant receiving such Award as set forth in the Award Agreement or under
the Plan; and     (n)   to make all other determinations necessary or advisable
for the administration of the Plan and Awards.

     With respect to the Non-Employee Directors, the authority conferred by this
Section 5.2 shall rest with the Board of Directors and not the Committee.
     5.3 Other Factors; Determinations Final. In making determinations under
this Article 5, the Committee or the Board, as the case may be, may take into
account the nature of the services rendered by the respective Participant, their
present and potential contributions to the success of the Company and such other
factors as the Committee or the Board, in its discretion, deems relevant. The
Committee’s determination and the Board’s determination on all of the matters
referred to in this Article 5 shall be final, conclusive and binding on all
persons.
     5.4 Quorum; Actions. The Committee shall select one of its members as
chairman, and shall hold meetings at such times and places as it may determine.
The acts of a majority of the Committee in meetings at which a quorum is
present, or acts reduced to or approved in writing by a majority of the members
of the Committee, shall be valid acts of the Committee.
     5.5 Delegation. Except to the extent prohibited by applicable law or the
applicable rules of a stock exchange, the Committee and the Board shall have the
authority to delegate administrative duties, including the authority to respond
to and decide claims or appeals under the Plan and to interpret the Plan terms,
to one or more of its members, to the Plan Administrator or to any other person
or persons selected by it. Notwithstanding the foregoing, neither the Committee
or the Board may delegate its authority with respect to (a) non-ministerial
actions with respect to Insiders; (b) non-ministerial actions with respect to
Awards that are intended to qualify for the Performance-Based Exception; and
(c) certifying that any performance goals and other material terms attributable
to Awards intended to qualify for the Performance-Based Exception have been
satisfied. Any such allocation or delegation may be revoked by the Committee or
the Board, as the case may be, at any time.
     5.6 No Liability; Indemnification. No member of the Committee or the Board
shall be liable for any action or determination made in good faith with respect
to the Plan. To the fullest extent permitted by law, each person who is or shall
have been a member of the Committee or the Board shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all

10



--------------------------------------------------------------------------------



 



amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such action, suit,
or proceeding against him or her, provided that the person shall give the
Company an opportunity, at its own expense, to handle and defend the same before
the person undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Bylaws, by contract or under a policy of insurance,
as a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.
ARTICLE 6
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
     6.1 General Method of Grant. Each Option or Stock Appreciation Right
granted under the Plan to Employees shall be authorized by the Committee and
each Option or Stock Appreciation Right granted under the Plan to Non-Employee
Directors shall be authorized by the Board. Each Option or Stock Appreciation
Right shall be evidenced by a written agreement or option certificate (or as
applicable, Stock Appreciation Right certificate) in such form as the Committee
or the Board, as the case may be, from time to time shall approve or authorize
(with respect to Options, the “Stock Option Agreement,” with respect to Stock
Appreciation Rights, the “Stock Appreciation Right Agreement”), which shall be
executed by the Company and by the Participant, and shall be subject to the
terms and conditions of this Article 6.
     6.2 Number of Shares. The number of shares of Common Stock covered by an
Option or SAR granted to an Employee shall be established in each case by the
Committee on or as of the date of grant. The number of shares of Common Stock
covered by an Option or SAR granted to a Non-Employee Director shall be
established in each case by the Board on or as of the date of grant.
     6.3 Option or SAR Price.

  (a)   The price at which shares of Common Stock covered by each Option granted
to an Employee may be purchased pursuant thereto shall be established or
determined by a method established in each case by the Committee on or as of the
date of grant and such price or method shall be stated in the Stock Option
Agreement; provided, however, that, other than in connection with Substitute
Awards, the purchase price shall be an amount not less than the Fair Market
Value of the shares of Common Stock on the date the Option is granted.

11



--------------------------------------------------------------------------------



 



  (b)   With respect to Options granted to a Non-Employee Director, the price at
which shares of Common Stock covered by each such Option may be purchased
pursuant thereto shall be established or determined by a method established in
each case by the Board on or as of the date of grant and such price or method
shall be stated in the Stock Option Agreement; provided, however, that the
purchase price shall be an amount not less than the Fair Market Value of a share
of Common Stock on the date of grant.     (c)   With respect to SARs, the SAR
Price upon which the SAR value is determined at the time of exercise shall be
established or determined by a method established in each case by the Committee
or Board, as applicable, on or as of the date of grant and such SAR Price or
method shall be stated in the Stock Appreciation Right Agreement; provided,
however, that, other than in connection with Substitute Awards, the SAR Price
shall be an amount not less than the Fair Market Value of a share of Common
Stock on the date of grant.

     6.4 Date of Grant. The date on which or as of which the Committee or the
Board, as the case may be, approves the grant of an Option or SAR and all
corporate action has been taken which creates a legally binding right to the
grant of the Option or SAR shall be considered to be the respective “date of
grant” for all purposes under the Plan.
     6.5 Method of Payment. The purchase price of the shares of Common Stock
which may be purchased pursuant to each Option shall be subject to the
following:

  (a)   Subject to the other provisions of this Section 6.5, the full price for
shares of Common Stock purchased upon exercise of any Option shall be paid at
the time of exercise (except that, in the case of an exercise arrangement
approved by the Committee or the Board, as the case may be, and described in
Section 6.5(c), payment may be made as soon as practicable after the exercise).
    (b)   The Option price shall be payable (A) in United States dollars in cash
or by check, bank draft or money order payable to the order of the Company,
(B) by the delivery of shares of Common Stock already owned by the Participant,
in a manner acceptable to the Committee or the Board, as the case may be; (C) by
withholding shares of Common Stock otherwise issuable in connection with the
exercise of the Option; (D) by any other legally permissible means acceptable to
the Committee or the Board, as the case may be, specified in the Stock Option
Agreement; or (E) at the discretion of the Committee or the Board, as the case
may be, through a combination of some or all of the preceding payment methods
provided such combination is specified in the Stock Option Agreement. Shares of
Common Stock delivered as payment will be valued at their Fair Market Value on
the day of delivery for the purpose of determining the extent to which the
Option purchase price has been paid thereby, or as otherwise determined by the
Committee or the Board, as the case may be, in its respective discretion
pursuant to any reasonable method contemplated by Section 422 of the Code.

12



--------------------------------------------------------------------------------



 



  (c)   To the extent permitted by applicable law and regulations, the Committee
or the Board, as the case may be, may permit a Participant to elect to pay the
Option purchase price upon the exercise of an Option by irrevocably authorizing
a third party to sell shares of Common Stock (or a sufficient portion of the
shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire purchase price and any
tax withholding resulting from such exercise and sale.

     6.6 Option or SAR Exercise Period.

  (a)   Each Stock Option Agreement or Stock Appreciation Right Agreement with
respect to any Option or, as applicable, SAR, shall provide that the Option or
SAR may be exercised by the Participant in such portions and at such times as
may be specified in such Stock Option Agreement or Stock Appreciation Right
Agreement, subject to an Option or SAR Period ending not later than ten
(10) years after the date of grant; provided, however, that the Option or SAR
Period shall end on the date specified in such Stock Option Agreement or Stock
Appreciation Right Agreement or, with respect to any Option or SAR granted to an
Employee, if earlier, the ending date of the period specified in the next
sentence. An Option or SAR granted to an Employee may be exercised only during
the Option or SAR Period and only during the continuance of the Participant’s
employment with the Company or a Subsidiary; provided, the Committee or the
Board, as applicable, and in its discretion, may permit a Participant to
exercise an Option or SAR post-termination of employment at such time and in
such manner as is set forth in the Participant’s Stock Option Agreement or Stock
Appreciation Right Agreement.

     6.7 Certain Interpretations.

  (a)   Whether an authorized leave of absence or absence for military or
governmental service shall constitute termination of employment for purposes of
the Plan shall be determined by the Committee, whose determination shall be
final, conclusive and binding on all persons. Transfers of employment between
the Company and any of its Subsidiaries shall not be considered to be a
termination of employment for the purposes of the Plan.

13



--------------------------------------------------------------------------------



 



  (b)   In the event of the death of a Participant, Options or SARs held by the
Participant may be exercised, to the extent permitted in the Stock Option
Agreement or Stock Appreciation Right Agreement and in Section 6.6, by the
person or persons entitled to do so under the Participant’s will, or, if the
Participant fails to make testamentary disposition of said Options or SAR or
dies intestate, by the Participant’s legal representative or representatives.

     6.8 Exercise and Vesting of Options and SARs.

  (a)   Unless otherwise specified by the Committee or the Board, as the case
may be, and reflected in the Stock Option Agreement or Stock Appreciation Right
Agreement, the right to exercise each Option or SAR shall accrue in accordance
with the following vesting schedule:

                          Shares     Time After     Vested and     Date of Grant
    Exercisable    
Less than 1 year
      0 %    
1 year but less than 2 years
      33 1/3 %    
2 years but less than 3 years
      66 2/3 %    
3 years or more
      100 %    

  (b)   Notwithstanding the foregoing, a Participant shall be 100% vested in the
number of shares of Common Stock originally covered by an Option or SAR in the
event Participant dies or becomes totally and permanently disabled (as
determined in the sole discretion of the Committee) while still employed by the
Company or upon a Change in Control, provided upon such Change in Control,
vesting will occur only if either (1) the successor company does not assume,
convert, continue or otherwise replace the Option or SAR on proportionate and
equitable terms or (2) the Participant is terminated without cause within twelve
(12) months following the Change in Control. When it deems other special
circumstances to exist, the Committee or the Board, as the case may be, in its
discretion may accelerate the time at which an Option or SAR may be exercised or
may modify the terms of the Option or SAR to provide for other special
circumstances under which the right to exercise the Option or SAR would be
accelerated if, under previously established exercise terms, such Option or SAR
was not immediately exercisable in full, even if the acceleration would permit
the Option or SAR to be exercised more rapidly than the vesting set forth above
in the vesting schedule set forth above or in the Stock Option Agreement or
Stock Appreciation Right Agreement, or as otherwise specified by the Committee
or the Board, would permit.

14



--------------------------------------------------------------------------------



 



     6.9 Multiple Grants in Single Agreement. In the discretion of the
Committee, a single Stock Option Agreement may include both Incentive Stock
Options and Non-Qualified Stock Options, or separate Stock Option Agreements may
be set forth for Incentive Stock Options and Non-Qualified Stock Options.
     6.10 Minimum Exercise. Notwithstanding anything contained herein to the
contrary, if an Option or SAR covers 100 or more shares of Common Stock, then
the Participant may exercise such Option or SAR only with respect to at least
100 shares at any one time, and if any Option or SAR covers fewer than 100
shares, then the Participant must exercise such Option or SAR for all shares
covered by the Option or SAR at one time.
     6.11 Other Provisions. The Stock Option Agreements and Stock Appreciation
Right Agreements under the Plan may contain such other terms, provisions and
conditions not inconsistent with the Plan as shall be determined by the
Committee or the Board, as the case may be, in its discretion, including,
without limitation, provisions: (i) relating to the vesting and termination of
Options or SARs; (ii) relating to exercisability of Options or SARs, including
without limitation immediate exercisability and separate vesting of the rights
to shares of Common Stock acquired upon exercise; (iii) restricting the
transferability of such shares during a specified period; and (iv) requiring the
resale of such shares to the Company, at a price as specified in the Stock
Option Agreement or Stock Appreciation Right Agreement, if the Participant’s
employment by the Company terminates prior to a time specified in the Stock
Option Agreement or Stock Appreciation Right Agreement.
     6.12 Special Provisions for Incentive Stock Options. Each Option that is
intended to qualify as an Incentive Stock Option pursuant to Section 422 of the
Code, and each Option that is intended to qualify as another type of incentive
stock option that may subsequently be authorized by law, shall comply with the
applicable provisions of the Code pertaining to such options. Accordingly, the
provisions of the Plan with respect to Incentive Stock Options shall be
construed in a manner consistent with such requirements, and no person shall be
eligible to receive any Incentive Stock Options under the Plan if such person
would not be able to qualify for the benefits of incentive stock options under
Section 422 of the Code. Without limitation on the foregoing, and
notwithstanding the foregoing provisions of this Section 6.12, if any Incentive
Stock Option is granted to any person at a time when such person owns, within
the meaning of Section 424(d) of the Code, more than ten percent (10%) of the
total combined voting power of all classes of stock of the employer corporation
(or a parent or subsidiary of such corporation within the meaning of Section 424
of the Code), the price at which each share of Common Stock covered by such
Option may be purchased pursuant to such Option shall not be less than one
hundred ten percent (110%) of the Fair Market Value of the shares of Common
Stock at the time the Option is granted, and such Option must be exercised in no
event later than the fifth anniversary of the date on which the Option was
granted. Moreover, as long as and to the extent required by the Code, the
aggregate Fair Market Value (determined as of the time an Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by any Participant in any calendar
year under the Plan and under all other incentive stock option plans of the
Company and any parent and subsidiary corporations of the Company (as those
terms are defined in Section 424 of the Code) shall not exceed $100,000.

15



--------------------------------------------------------------------------------



 



ARTICLE 7
PERFORMANCE AWARDS, RESTRICTED STOCK
AND RESTRICTED STOCK UNITS
     7.1 Awards of Performance Awards, Restricted Stock or Restricted Stock
Units; Restriction Period.

  (a)   At the time of an Award of a Performance Award, Restricted Stock or
Restricted Stock Units, there shall be established for each Participant a
restriction period (the “Restriction Period”), which shall lapse (i) upon the
completion of a period of time (“Time Goal”) as shall be determined by the
Committee or the Board, as the case may be, (ii) upon the achievement of stock
price goals within certain time periods (“Price/Time Goal”) as shall be
determined by the Committee or the Board, as the case may be, or (iii) upon
achievement of performance or other objectives (“Performance Goal”) as shall be
determined by the Committee or the Board, as the case may be.     (b)  
Notwithstanding the foregoing provisions of Section 7.1(a) and except as
otherwise provided in Section 8.3, with respect to any Award of Restricted Stock
or Restricted Stock Units which is to be subject to a Time Goal, such Time Goal
established by the Committee or the Board, as the case may be, at the time of
grant shall not provide for a lapse of the applicable restrictions more rapidly
than would be permitted by the following schedule:

                    Time After     Shares as to Which     Date of Grant    
Restriction Lapses    
Less than 1 year
      0 %    
1 year but less than 2 years
      33 1/3 %    
2 years but less than 3 years
      66 2/3 %    
3 years or more
      100 %    

16



--------------------------------------------------------------------------------



 



     7.2 Restricted Stock. The Committee or the Board, as the case may be, may
award to any Participant shares of Common Stock, subject to this Article 7 and
such other terms and conditions as the Committee or the Board may prescribe
(“Restricted Stock”). Each certificate for Restricted Stock shall be registered
in the name of the Participant and deposited by the Participant, together with a
stock power endorsed in blank, with the Plan Administrator. Restricted Stock
awarded under the Plan shall be evidenced by a signed written agreement
containing such terms and conditions as the Committee or the Board, as the case
may be, may from time to time determine in its discretion (the “Restriction
Agreement”). Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as hereinafter provided, during the Restriction
Period. Except for such restrictions on transfer, the Participant as owner of
such Restricted Stock shall have all the rights of a holder of such Common
Stock. If provided in the Restriction Agreement approved by the Committee at the
time of grant, a Participant may transfer Restricted Stock to a trust, provided
that the Committee or the Board, as the case may be, may require that the
Participant submit an opinion of his or her legal counsel, satisfactory to the
Committee or the Board, as the case may be, that such holding has no adverse tax
or securities law consequences for the Company. With respect to Restricted Stock
that is issued subject to a Time Goal, a Price/Time Goal or a Performance Goal,
the Plan Administrator shall redeliver to the Participant (or the Participant’s
legal representative or designated beneficiary) the certificates deposited
pursuant to this subsection (b) at the expiration of the Restriction Period.
Notwithstanding the foregoing, if Restricted Stock is issued subject to a Time
Goal, a Price/Time Goal or Performance Goal and the Committee or the Board, as
the case may be, determines that a Participant has not achieved the Time Goal,
the Price/Time Goal or the Performance Goal before the end of the Restriction
Period, the Participant shall have no further rights with respect to the
Restricted Stock, all such shares shall be forfeited and the Committee shall
have the right to complete a blank stock power in order to return such shares to
the Company.
     7.3 Restricted Stock Units. The Committee or the Board, as the case may be,
may award to a Participant a right to receive Common Stock or the cash
equivalent of the Fair Market Value of the Common Stock, in the Committee’s or
the Board’s discretion, at the end of the Restriction Period (“Restricted Stock
Units”) subject to achievement of a Time Goal, a Price/Time Goal or a
Performance Goal established by the Committee or the Board, as the case may be.
Restricted Stock Units awarded under the Plan shall be evidenced by a signed
written agreement containing such terms and conditions as the Committee or the
Board, as the case may be, may from time to time determine in its discretion
(the “Restriction Agreement”). With respect to Restricted Stock Units that are
subject to a Time Goal, a Price/Time Goal or a Performance Goal, the Plan
Administrator shall deliver notice to the Participant (or the Participant’s
legal representative or designated beneficiary) at the end of the Restriction
Period as to whether the Participant has achieved the Time Goal, the Price/Time
Goal or the Performance Goal, as the case may be. If the Committee or the Board,
as the case may be, determines that a Participant has not achieved the Time
Goal, the Price/Time Goal or the Performance Goal, as the case may be, before
the end of the Restriction Period, the Participant shall have no further rights
with respect to the Restricted Stock Units.

17



--------------------------------------------------------------------------------



 



     7.4 Performance Awards. The Committee or the Board, as the case may be, may
award to a Participant a right to receive Common Stock or a certain cash amount,
in the Committee’s or the Board’s discretion, at the end of the Restriction
Period (“Performance Awards”) subject to achievement of one or more Performance
Goals established by the Committee or the Board, as the case may be. Performance
Awards awarded under the Plan shall be evidenced by a signed written agreement
containing such terms and conditions as the Committee or the Board, as the case
may be, may from time to time determine in its discretion (the “Performance
Award Agreement”). The Plan Administrator shall deliver notice to the
Participant (or the Participant’s legal representative or designated
beneficiary) at the end of the Restriction Period as to whether the Participant
has achieved the Performance Goal(s). If the Committee or the Board, as the case
may be, determines that a Participant has not achieved the Performance Goal(s)
before the end of the Restriction Period, the Participant shall have no further
rights with respect to the Performance Awards.
     7.5 Performance Based Compensation. The Committee may designate whether any
Performance Award, Restricted Stock and Restricted Stock Units being granted to
any Participant is intended to be “performance-based compensation” as that term
is used in section 162(m) of the Code. Any such Performance Award, Restricted
Stock or Restricted Stock Units designated as intended to be “performance-based
compensation” shall be conditioned on the achievement of one or more performance
measures, to the extent required by Section 162(m) of the Code, and shall
include at least a one (1) year performance period. The Performance Measures
that may be used by the Committee, or as applicable, the Board, for such Awards
shall be based on any one or more of the following, as selected by the Committee
or Board, as applicable: net sales; revenue; revenue growth or product revenue
growth; operating income (before or after taxes); pre- or after-tax income
(before or after allocation of corporate overhead and bonus); net earnings;
earnings per share; net income (before or after taxes); return on equity; total
shareholder return; return on assets or net assets; appreciation in and/or
maintenance of share price; gross profits; earnings (including earnings before
taxes, earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels; operating margins, gross margins or cash margin; year-end cash;
debt reductions; shareholder equity; market share; regulatory achievements;
implementation, completion, or attainment of measurable objectives with respect
to research, development, products or projects and recruiting and maintaining
personnel. The Performance Measures may be expressed in terms of absolute
growth, cumulative growth, percentage growth, a designated absolute amount,
percentage of sales, and per share value of Common Stock outstanding. In
addition, the Performance Measures may be based solely by reference to the
Company’s performance or the performance of a Subsidiary, division, business
segment or business unit of the Company, or based upon the Company’s performance
relative to the performance of one or more companies or an index covering
multiple companies. The Committee may also exclude, if provided in the Award
Agreement, charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (a) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(c) the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles. For Performance Awards, Restricted
Stock or Restricted Stock Units intended to be “performance-based compensation,”
the grant of the Performance Award, Restricted Stock or Restricted Stock Units,
the establishment of the performance measures and the certification as to
whether such performance goals have been satisfied shall be made in a manner and
during the period required under Section 162(m) of the Code.

18



--------------------------------------------------------------------------------



 



ARTICLE 8
MISCELLANEOUS
     8.1 Adjustment of Number of Shares, Etc.

  (a)   Division/Combination of Shares. In the event of any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split or
other division or consolidation of shares or the payment of a stock dividend
(but only on Common Stock) or any other increase or decrease in the number of
shares of Common Stock effected without any receipt of consideration by the
Company, then, in any such event, the number of shares of Common Stock that
remain available under the Plan, the number of shares covered by each
outstanding Option or SAR, the exercise price per share covered by each
outstanding Option or SAR, the purchase price per share and the number and any
purchase price for any other Awards involving Common Stock (or equivalents)
granted but not yet issued, in each case, shall be proportionately and
appropriately adjusted for any such increase or decrease.     (b)   Change
Affecting Shares of Common Stock. Subject to any required action by the
stockholders, if any change occurs in the Common Stock by reason of any
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or of any similar change affecting Common Stock, then, in
any such event, the number and type of shares of Common Stock then covered by
each outstanding Option or SAR, the purchase price per share covered by each
outstanding Option or SAR and the purchase price per share and the number and
any purchase price for any other Awards involving Common Stock (or equivalents)
granted but not yet issued, in each case, shall be proportionately and
appropriately adjusted for any such change.     (c)   Change in Par Value. In
the event of a change in the Common Stock as presently constituted that is
limited to a change of all of its authorized shares with par value into the same
number of shares with a different par value or without par value, the shares
resulting from any change shall be deemed to be Common Stock within the meaning
of the Plan.

19



--------------------------------------------------------------------------------



 



  (d)   Discretion Concerning Adjustments. To the extent that the foregoing
adjustments relate to stock or securities of the Company, such adjustments shall
be required to be made and, with respect to any Incentive Stock Option granted
pursuant to Article 6, such adjustment shall be done in a manner that causes
such Option to continue to qualify as an incentive stock option within the
meaning of Section 422 of the Code.     (e)   No Affect on Company’s Right to
Adjust. The existence of the Plan, or the grant of an Option or other Award
under the Plan, shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure or to merge or to consolidate, or to dissolve, to
liquidate, to sell, or to transfer all or any part of its business or assets.

     8.2 Transferability. Except as otherwise provided by the Committee or the
Board, as the case may be, Awards granted under the Plan shall be
non-transferable, and its terms shall state that it is non-transferable and
that, during the lifetime of the Participant, shall be exercisable only by the
Participant; notwithstanding the foregoing, Awards shall be transferable by will
or the laws of descent and distribution.
     8.3 Change in Control. In the event of a Change in Control, any Award
subject to a Time Goal shall become fully vested without regard to any other
terms of the Award but only if either (a) the successor company does not assume,
convert, continue, or otherwise replace the Award on proportionate and equitable
terms or (2) the Participant is terminated without cause within twelve
(12) months following the Change in Control.
     8.4 Beneficiary Designation. Each Participant under the Plan may name, from
time to time, any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit (other than an Option) under the Plan is to be
paid in case of his or her death before the Participant receives any or all of
such benefit. Each designation will be effective only with the written consent
of the Participant’s spouse and will revoke all prior designations by that
Participant, shall be in the form prescribed by the Plan Administrator, and will
be effective only when filed by the Participant in writing with the Plan
Administrator during his or her lifetime. In the absence of any such
designation, benefits (other than those under Options) that are vested and
remain unpaid at the Participant’s death shall be paid to his or her estate.
     8.5 Tax Withholding.

  (a)   Power to Withhold; Methods to Satisfy. The Company shall have the power
to withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy any federal, state or local withholding or other tax due
from the Company with respect to any amount payable and/or

20



--------------------------------------------------------------------------------



 



      shares issuable under the Plan, and the Company may defer such payment or
issuance unless indemnified to its satisfaction. Whenever under the Plan
payments are to be made in cash, such payments shall be made net of an amount
sufficient to satisfy any federal, state or local withholding tax liability. The
Committee or the Board, as the case may be, in its discretion, and subject to
such requirements as the Committee or the Board may impose prior to the
occurrence of such withholding, may permit such withholding obligations to be
satisfied through cash payment by the Participant, through the surrender of
shares of Common Stock which the Participant already owns, or through the
surrender of shares of Common Stock to which the Participant is otherwise then
entitled under the Plan, provided, only the minimum amount required to satisfy
statutory requirements shall be withheld.     (b)   Irrevocable Elections by
Participants. Subject to the consent of the Committee or the Board, as the case
may be, with respect to (i) the exercise of a Non-Qualified Stock Option,
(ii) the lapse of restrictions on Restricted Stock, or (iii) the issuance of any
other stock Award under the Plan, a Participant may make an irrevocable election
(an “Election”) to (A) have shares of Common Stock otherwise issuable under
(i) withheld, or (B) tender back to the Company shares of Common Stock received
pursuant to (i), (ii) or (iii), or (C) deliver back to the Company pursuant to
(i), (ii), or (iii) previously acquired shares of Common Stock having a Fair
Market Value sufficient to satisfy all or part of the Participant’s estimated
tax obligations associated with the transaction, provided only the minimum
amount required to satisfy statutory requirements shall be withheld. Such
Election must be made by a Participant prior to the date on which the relevant
tax obligation arises. The Committee or the Board, as the case may be, may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Award under the Plan that the
right to make Elections shall not apply to such Awards.

     8.6 Gender and Number. Except where otherwise indicated by the context,
words in the masculine gender when used in the Plan will include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.
     8.7 Choice of Law. All questions concerning the construction, validity and
interpretation of the Plan and all Awards made under the Plan shall be governed
by the substantive laws of the State of Florida (but any provision of Florida
law shall not apply if the application of such provision would result in the
application of the law of a state or jurisdiction other than Florida).
     8.8 No Stockholder Rights. No Participant hereunder shall have any rights
of a stockholder of the Company by reason of being granted an Award under the
Plan until the date on which he or she becomes a record owner of shares of
Common Stock purchased upon the exercise of an Option or otherwise received
under the Plan (the “record ownership date”). No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions, or other rights for which the record date is prior to
the record ownership date.

21



--------------------------------------------------------------------------------



 



     8.9 Amendments; Exchanges, Termination or Suspension.

  (a)   Amendment. The Plan may be amended from time to time by written
resolution of the Board of Directors; provided, however, that no Participant’s
existing rights are adversely affected thereby without the consent of such
person, and provided further that, without approval of the stockholders of the
Company, no amendment shall (i) increase the total number of shares of Common
Stock that may be issued pursuant to Awards granted under the Plan, (ii) change
the designation of the class of employees eligible to receive Awards,
(iii) decrease the minimum Option or SAR price set forth in Section 6.3 of the
Plan, (iv) extend the period during which an Option or Stock Appreciation Right
may be exercised beyond the maximum period specified in the Plan, (v) otherwise
materially modify the requirements as to eligibility for participation in the
Plan, (vi) otherwise materially increase the benefits under the Plan, or (vii)
withdraw the authority to administer the Plan as to Awards made to Employees
from the Committee. Notwithstanding the foregoing, the Board may amend the Plan
to incorporate or conform to requirements imposed by and amendments made to the
Code or regulations promulgated thereunder which the Board deems to be necessary
or desirable to preserve (A) incentive stock option status for outstanding
Incentive Stock Options and to preserve the ability to issue Incentive Stock
Options pursuant to the Plan, (B) the deductibility by the Company of amounts
taxed to Plan Participants as ordinary compensation income, and (C) the status
of any Award as exempt from registration requirements under any securities law
for which the Award was intended to be exempt. The foregoing prohibitions in
this Section 8.9 shall not be affected by adjustments in shares and purchase
price made in accordance with the provisions of Section 8.1.     (b)   Certain
Exchanges, Etc., Stockholder Approval Required. Subject to the terms and
conditions and within the limitations of the Plan, the Committee may modify,
extend or renew outstanding Awards or accept the surrender by the affected
Participants of outstanding Awards (to the extent not previously exercised) and
authorize the granting of a new Award in substitution therefore; provided,
however, other than in connection with Section 8.1, the Committee shall not
without the approval of the stockholders of the Company (i) lower the exercise
price of an Option or Stock Appreciation Right, (b) cancel an Option or Stock
Appreciation Right when the exercise price exceeds the Fair Market Value of the
underlying shares of Common Stock in exchange for another Award (other than in
connection with Substitute Awards), and (c) take any other action with

22



--------------------------------------------------------------------------------



 



      respect to an Option or Stock Appreciation Right that would be treated as
a repricing under the rules and regulations of the principal securities market
on which the Common Stock is traded. Notwithstanding the foregoing, no
modification of an Award shall, without the consent of the affected Participant,
adversely affect or otherwise impair any of the rights of the Participant or
obligations of the Company under any outstanding Award previously granted under
the Plan.     (c)   Termination; Suspension. The Board of Directors may
terminate the Plan or any portion thereof at any time by written resolution. No
suspension or termination shall impair the rights of Participants under
outstanding Awards without the consent of the Participants affected thereby.

     8.10 Listing and Registration of Common Stock. Each Award shall be subject
to the requirement that if at any time the Board of Directors shall determine,
in its discretion, that the listing, registration or qualification of the Common
Stock that is the subject thereof or that is covered thereby upon any securities
exchange or under any state or federal laws, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Award or the issuance or purchase of
Common Stock thereunder, such Award may not be exercised unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors. Notwithstanding anything in the Plan to the contrary, if the
provisions of this Section 8.10 become operative, and if, as a result thereof,
the exercise of an Award is delayed, then and in that event, the term of the
Award shall not be affected. Notwithstanding the foregoing or any other
provision in the Plan, the Company shall have no obligation under the Plan to
cause any shares of Common Stock to be registered or qualified under any federal
or state law or listed on any stock exchange or admitted to any national
marketing system.
     8.11 Compliance with Applicable Laws. Notwithstanding any other provision
of the Plan, the Company shall have no liability to deliver any shares of Common
Stock under the Plan or make any other distribution of benefits under the Plan
unless such delivery or distribution would comply with all applicable laws
(including, without limitation, the requirements of the Securities Act of 1933),
and the applicable requirements of any securities exchange or similar entity.
     8.12 Stock Certificates; Book Entry. To the extent that the Plan provides
for issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

23



--------------------------------------------------------------------------------



 



     8.13 No Implied Rights to Employees.

  (a)   Existence of Plan. The existence of the Plan shall in no way give any
employee the right to continued employment, give any director the right to
continued service on the Board, give any employee or director the right to
receive any Awards or any compensation under the Plan, or otherwise provide any
employee or director any rights not specifically set forth in the Plan or in any
Award Agreement.     (b)   Granting of Awards. The granting of Awards under the
Plan shall in no way give any employee the right to continued employment, give
any director the right to continued service on the Board, give any employee or
director the right to receive any additional Awards or any additional
compensation under the Plan, or otherwise provide any employee or director any
rights not specifically set forth in the Plan or in any Award Agreement.

     8.14 Necessity for Delay. If at any time the Committee or the Board, as the
case may be, shall determine, in its discretion, that the listing, registration
or qualification of the shares of Common Stock covered by the Plan or any Award
upon any securities exchange or under any state or federal law or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the Plan, the offer, issue or purchase of
shares of Common Stock thereunder, or the grant or exercise of any Award, the
Plan shall not be effective as to later offerings of shares of Common Stock and
grants of Awards to which such determination is applicable, and each outstanding
Award to which such determination is applicable, by its terms, shall not be
exercisable, unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee or the Board, as the case may be. Notwithstanding
the foregoing or any other provision in the Plan, the Company shall have no
obligation under the Plan to cause any shares of Common Stock to be registered
or qualified under any federal or state law or listed on any stock exchange or
admitted to any national marketing system.
     8.15 Use of Proceeds. The proceeds received by the Company from the sale of
Common Stock pursuant to an Award will be used for general corporate purposes.
     8.16 No Obligation to Exercise. The granting of any Award under the Plan
shall impose no obligation upon any Participant to exercise such Award.
     8.17 Assignment by Company; Third Party Beneficiaries. The Company’s
rights, benefits and remedies under the Plan and any Award Agreements shall be
enforceable by the Company’s successors and assigns, whether by merger or
otherwise, including without limitation, the Company’s rights to enforce and
obtain the benefit of any restrictive covenants arising under any
confidentiality,

24



--------------------------------------------------------------------------------



 



noncompetition, nonsolicitation, nonacceptance and/or “lock-up” agreement to
which a Participant is a party (including without limitation, any agreement
included as a part of the Award Agreement). It is the specific intent of the
Company that any successor or assignee of the Company be a third-party
beneficiary of any such agreement and that any restrictive covenants and other
provisions in any such agreements are intended to benefit any such successors
and assigns.
     8.18 Effective Date. The Plan, as amended and restated, has been approved
by the Board of Directors and shall be effective upon the approval of the
stockholders of the Company at the Company’s 2008 annual meeting (the “Effective
Date”).
     8.19 Term of the Plan. The Plan shall be unlimited in duration and, in the
event of complete Plan termination pursuant to Section 8.9 shall remain in
effect as long as any Awards under it are outstanding; provided, however, that
no Awards may be granted under the Plan after the earlier of (a) the ten-year
anniversary of the original Effective Date (i.e., June 25, 2012) (except for
Awards granted pursuant to commitments entered into prior to such ten-year
anniversary) or (b) the date of a complete Plan termination pursuant to
Section 8.9; and, provided further however that, upon any termination of only a
portion of the Plan pursuant to Section 8.9 occurring prior to the ten year
anniversary of the Effective Date, no Awards may be granted under the portion of
the Plan so terminated after the date of such partial termination pursuant to
Section 8.9.
     8.20 409A Compliance. The Company’s intent in entering into this Plan is
that none of the Awards made hereunder constitute a “deferral of compensation”
under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). As such, the Plan shall be interpreted, administered and
maintained in all respects in a manner consistent with such intent.

25